DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-15, and 17-19 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendment filed 09/08/2022, have been fully considered but they are moot in view of new grounds of rejections. The reasons are set forth below.

Drawings
The formal drawings received on 12/27/2019 have been entered.


First Set of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Hattachi et al. (5G White Paper, 17 February of 2015, Next Generation Mobile Networks Ltd, pages 1-125, hereinafter, “El Hattachi”) in view of Samdanis et al. (Pub. No.: US 2019/0174498, hereinafter, “Samdanis”), and further in view of Tofighbakhsh et al. (Pub No.: US 2015/0142871, hereinafter, “Tofighbakhsh”) and Siegmund, Dieter (Pub. No.: US 2009/0006635, hereinafter, “Siegmund”).
Claims 1, 9, 17. El Hattachi teaches:
A dynamic registration system comprising: a slice registration server communicatively coupled to one or more clients, and to one or more Application Programming Interfaces (APIs), wherein each API is communicatively coupled to an associated network of a plurality of networks, each network having resources including one or more of transport, compute, and storage resources; – on pages 9, 20, 22, 27, 32, 37, 38, 44-49 (5G will operate in a highly heterogeneous environment characterized by the existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions, etc. Another dimension of asset provisioning is real-time network sharing that refers to an operator’s ability to integrate 3rd party networks in the MNO network and vice versa, based on a dynamic and context dependent policies (e.g., congestion/excess capacity policies). In addition to mobile users, the identified 5G use cases show that 5G networks will have to support an increasingly large segment of static and nomadic users/devices. Operators’ value creation propositions as outlined above will be enabled by capabilities that are flexibly integrated into the 5G system and easily exposed through APIs. The 5G system should enable the exposure of location information by the definition of an API that can be used for the development of location based services. 5G operations/management framework must be able to expose open management APIs to allow partners to exchange management information. The APIs could allow third-party access to agile service creation, network measurements, network traces and full configuration control of network functions to enable seamless configuration changes in real-time. This architecture is illustrated in Figure 8. The resources are exposed to higher layers and to the end-to-end management and orchestration entity through relevant APIs. Performance and status monitoring as well as configurations are intrinsic part of such an API. The functions and capabilities are called upon request by the orchestration entity, through relevant APIs. In certain business models, it could also possess capabilities to allow for third parties (e.g., MVNOs and verticals) to create and manage their own network slices, through APIs and XaaS principles. Third-party entities can be given permission to control certain aspects of slicing via a suitable API, in order to provide tailored services. The 5G infrastructure (5GI) is the hardware and software basis for the 5G network, including transport networks, computing resources, storage, RF units and cables supporting the network functions providing the 5G network capabilities.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

El Hattachi does not explicitly teach:
wherein the slice registration system includes one or more processors configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the plurality of networks for a slice registration of the resources in the plurality of networks and with the client, cause instantiation of the resources in the plurality of networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources.
However, Samdanis teaches:
wherein the slice registration system includes one or more processors configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, – in paragraph [0093] (As can be seen, the procedure begins in step S701, in which a user (e.g. a user of the mobile telephone 3 being a subscriber to a particular service/operator) requests a service by sending an appropriately formatted signalling message to a service function (e.g. an application server, SCEF, and/or the like) associated with the user's network operator.)
exchange request/response messages with the plurality of networks for a slice registration of the resources in the plurality of networks and with the client, – in paragraphs [0094], [0095] (In step S703, the service function (application server/SCEF) performs an Authorization, Authentication and Accounting (AAA) procedure for the received network slice request, as appropriate under 3GPP procedures. If the authorization is successful (e.g. the requested service is allowed/available for this subscriber), then the service function proceeds to step S705 and forwards the network slice request towards the 3GPP network management system (in this example, the OAM&P entity 7).)
cause instantiation of the resources in the plurality of networks, based on the request/response messages, and – in paragraphs [0096]-[0098] (In step S707, the network management system analyses the desired SLA (e.g. using the traffic prediction module 86 and/or the RAN information database 88) and performs admission control before allocating network slice resources to accommodate the request. The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration. As generally shown in step S710, the RAN and core network nodes perform an appropriate allocation of resources in accordance with the received network slice configuration and assuring isolation between different network slices.)
provide an acknowledgment to the client based on the instantiation of the resources. – in paragraph [0104] (In step S721, the service function notifies the party initiating the network slice request procedure (e.g. the user, the OTT-AS, or the MVNO) regarding the admission control status of the network slice request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include wherein the slice registration system includes one or more processors configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the plurality of networks for a slice registration of the resources in the plurality of networks and with the client, cause instantiation of the resources in the plurality of networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

	Combination of El Hattachi and Samdanis does not explicitly teach:
wherein the request/response messages are exchanged using the one or more APIs.
However, Tofighbakhsh teaches:
	wherein the request/response messages are exchanged using the one or more APIs – in paragraph [0047] (From step 330, the Guided Network API Server 170 sends the API request to the selected API server at step 340. At step 350, the Guided Network API Server 170 receives the API response fulfilled by the selected API server, and at step 360, the Guided Network API Server sends the API response to the communication device that sent the API request via the communication network 100.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi and Samdanis with Tofighbakhsh to include wherein the request/response messages are exchanged using the one or more APIs, as taught by Tofighbakhsh, in paragraph [0013], to select the API server which is most suitable for fulfilling an API request, thereby resulting in efficient and effective request fulfillment.

	Combination of El Hattachi, Samdanis, and Tofighbakhsh does not explicitly teach:
wherein the client is configured to provide a mirror of an offer for selection thereof or to ignore the offer.
However, Siegmund teaches:
wherein the client is configured to provide a mirror of an offer for selection thereof or to ignore the offer, – in paragraph [0032] (The DHCP client selects 306 a particular offer and stores the offered IP address (e.g., as assigned IP address 214). Additionally, the DHCP client sends 308 a DHCP request to a selected offeror (e.g., the offering DHCP server of the selected IP address) that includes the selected offer. The DHCP request is sent as a broadcast message so that any other DHCP servers that submitted offers that were not selected are notified of the DHCP client selection and can return the offered IP addresses to the respective available IP addresses. The DHCP server corresponding to the selected offer allocates the IP address to the user for a specified lease period.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, and Tofighbakhsh with Siegmund to include wherein the client is configured to provide a mirror of an offer for selection thereof or to ignore the offer, as taught by El Hattachi, on page 12, to enable the development of a highly flexible infrastructure that allows cost-efficient development of networks and associated services as well as increased pace of innovation.

Claims 2, 10. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the plurality of networks and the master. – in paragraph [0092] (FIG. 7 is a timing diagram illustrating a call flow for setting up a (service-oriented) network slice for service provision in the telecommunications network 1 of FIG. 1 (with multi-tenant support). It will be appreciated that this method is applicable to both exemplary scenarios illustrated in FIGS. 6a and 6b.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Tofighbakhsh, and Siegmund with Samdanis to include [wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the plurality of networks and the master, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 3, 11. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration is any of on-demand and scheduled for a future time. – in paragraphs [0096]-[0098] (In step S707, the network management system analyses the desired SLA (e.g. using the traffic prediction module 86 and/or the RAN information database 88) and performs admission control before allocating network slice resources to accommodate the request. The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration. As generally shown in step S710, the RAN and core network nodes perform an appropriate allocation of resources in accordance with the received network slice configuration and assuring isolation between different network slices.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Tofighbakhsh, and Siegmund with Samdanis to include wherein the slice registration is any of on-demand and scheduled for a future time, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 4, 12. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the clients include any of user devices, network operators, Internet of Things (IoT) devices, and groups of devices. – in paragraph [0131] (Other communications nodes or devices may include access points and user devices such as, for example, personal digital assistants, laptop computers, web browsers, and the like.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Tofighbakhsh, and Siegmund with Samdanis to include wherein the clients include any of user devices, network operators, Internet of Things (IoT) devices, and groups of devices, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 5, 13. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks. – in paragraph [0128] (In the procedure described above with reference to FIG. 7, a network slice request is sent (in step S701) towards an appropriate 3GPP network node (e.g. service function or SCEF).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Tofighbakhsh, and Siegmund with Samdanis to include wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claim(s) 6-8, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Hattachi et al. (5G White Paper, 17 February of 2015, Next Generation Mobile Networks Ltd, pages 1-125, hereinafter, “El Hattachi”) in view of Samdanis et al. (Pub. No.: US 2019/0174498, hereinafter, “Samdanis”), and further in view of Tofighbakhsh et al. (Pub No.: US 2015/0142871, hereinafter, “Tofighbakhsh”), Siegmund, Dieter (Pub. No.: US 2009/0006635, hereinafter, “Siegmund”), and Christopher et al. (Pub. No.: US 2014/0040440, hereinafter, “Christopher”).
Claims 6, 14, 18. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund does not explicitly teach:
wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol.
However, Christopher teaches:
wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol. – in paragraph [0038] (The hypervisor can request an IP address, for example from a DHCP in the network, for the network interface 242 in the privileged domain.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, Tofighbakhsh, and Siegmund with Christopher to include wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Claims 7, 15, 19. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund does not explicitly teach:
wherein the request/response messages further provide Internet Protocol (IP) addressing.
However, Christopher teaches:
wherein the request/response messages further provide Internet Protocol (IP) addressing. – in paragraph [0044] (The DMAP client 218 requests a dynamic MAC address for a virtual network interface controller 252 of the hypervisor 210 by broadcasting a discover message 322 in the local network 310. After sending the discover broadcast, the DMAP client 218 waits a predetermined period of time for a DMAP server 352 to respond with an offer message 324. In certain embodiments, the discover message 322 can be encapsulated in a UDP/IP packet. The DMAP can designate a destination UDP port number, for example 9999, for use by the DMAP server 352. A local IP broadcast address of 255.55.255.55 and the designated UDP port number can be used in the discover packet 322. If the DMAP server 352 is not on the local network, and IP router can use a DMAP-relay agent to forward the discover packets 322 to other subnetworks.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, Tofighbakhsh, and Siegmund with Christopher to include wherein the request/response messages further provide Internet Protocol (IP) addressing, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Claims 8, 16, 20. Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi, Samdanis, Tofighbakhsh, and Siegmund does not explicitly teach:
wherein the request/response messages include a mirror message to select an offer.
However, Christopher teaches:
wherein the request/response messages include a mirror message to select an offer. – in paragraph [0044] (The DMAP client 218 requests a dynamic MAC address for a virtual network interface controller 252 of the hypervisor 210 by broadcasting a discover message 322 in the local network 310. After sending the discover broadcast, the DMAP client 218 waits a predetermined period of time for a DMAP server 352 to respond with an offer message 324. In certain embodiments, the discover message 322 can be encapsulated in a UDP/IP packet. The DMAP can designate a destination UDP port number, for example 9999, for use by the DMAP server 352. A local IP broadcast address of 255.55.255.55 and the designated UDP port number can be used in the discover packet 322. If the DMAP server 352 is not on the local network, and IP router can use a DMAP-relay agent to forward the discover packets 322 to other subnetworks.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, Tofighbakhsh, and Siegmund with Christopher to include wherein the request/response messages include a mirror message to select an offer, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.


Second Set of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Hattachi et al. (5G White Paper, 17 February of 2015, Next Generation Mobile Networks Ltd, pages 1-125, hereinafter, “El Hattachi”) in view of Samdanis et al. (Pub. No.: US 2019/0174498, hereinafter, “Samdanis”), and further in view of Zuerner, Helmut (Pub No.: US 2018/0139109, hereinafter, “Zuerner”) and Gandhewar et al. (Pub. No.: , US 2010/0191813 hereinafter, “Gandhewar”).
Claims 1, 9, 17. El Hattachi teaches:
A dynamic registration system comprising: a slice registration server communicatively coupled to one or more clients, and to one or more Application Programming Interfaces (APIs), wherein each API is communicatively coupled to an associated network of a plurality of networks, each network having resources including one or more of transport, compute, and storage resources; – on pages 9, 20, 22, 27, 32, 37, 38, 44-49 (5G will operate in a highly heterogeneous environment characterized by the existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions, etc. Another dimension of asset provisioning is real-time network sharing that refers to an operator’s ability to integrate 3rd party networks in the MNO network and vice versa, based on a dynamic and context dependent policies (e.g., congestion/excess capacity policies). In addition to mobile users, the identified 5G use cases show that 5G networks will have to support an increasingly large segment of static and nomadic users/devices. Operators’ value creation propositions as outlined above will be enabled by capabilities that are flexibly integrated into the 5G system and easily exposed through APIs. The 5G system should enable the exposure of location information by the definition of an API that can be used for the development of location based services. 5G operations/management framework must be able to expose open management APIs to allow partners to exchange management information. The APIs could allow third-party access to agile service creation, network measurements, network traces and full configuration control of network functions to enable seamless configuration changes in real-time. This architecture is illustrated in Figure 8. The resources are exposed to higher layers and to the end-to-end management and orchestration entity through relevant APIs. Performance and status monitoring as well as configurations are intrinsic part of such an API. The functions and capabilities are called upon request by the orchestration entity, through relevant APIs. In certain business models, it could also possess capabilities to allow for third parties (e.g., MVNOs and verticals) to create and manage their own network slices, through APIs and XaaS principles. Third-party entities can be given permission to control certain aspects of slicing via a suitable API, in order to provide tailored services. The 5G infrastructure (5GI) is the hardware and software basis for the 5G network, including transport networks, computing resources, storage, RF units and cables supporting the network functions providing the 5G network capabilities.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

El Hattachi does not explicitly teach:
wherein the slice registration system includes one or more processors configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the plurality of networks for a slice registration of the resources in the plurality of networks and with the client, cause instantiation of the resources in the plurality of networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources.
However, Samdanis teaches:
wherein the slice registration system includes one or more processors configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, – in paragraph [0093] (As can be seen, the procedure begins in step S701, in which a user (e.g. a user of the mobile telephone 3 being a subscriber to a particular service/operator) requests a service by sending an appropriately formatted signalling message to a service function (e.g. an application server, SCEF, and/or the like) associated with the user's network operator.)
exchange request/response messages with the plurality of networks for a slice registration of the resources in the plurality of networks and with the client, – in paragraphs [0094], [0095] (In step S703, the service function (application server/SCEF) performs an Authorization, Authentication and Accounting (AAA) procedure for the received network slice request, as appropriate under 3GPP procedures. If the authorization is successful (e.g. the requested service is allowed/available for this subscriber), then the service function proceeds to step S705 and forwards the network slice request towards the 3GPP network management system (in this example, the OAM&P entity 7).)
cause instantiation of the resources in the plurality of networks, based on the request/response messages, and – in paragraphs [0096]-[0098] (In step S707, the network management system analyses the desired SLA (e.g. using the traffic prediction module 86 and/or the RAN information database 88) and performs admission control before allocating network slice resources to accommodate the request. The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration. As generally shown in step S710, the RAN and core network nodes perform an appropriate allocation of resources in accordance with the received network slice configuration and assuring isolation between different network slices.)
provide an acknowledgment to the client based on the instantiation of the resources. – in paragraph [0104] (In step S721, the service function notifies the party initiating the network slice request procedure (e.g. the user, the OTT-AS, or the MVNO) regarding the admission control status of the network slice request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include wherein the slice registration system includes one or more processors configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the plurality of networks for a slice registration of the resources in the plurality of networks and with the client, cause instantiation of the resources in the plurality of networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

	Combination of El Hattachi and Samdanis does not explicitly teach:
wherein the request/response messages are exchanged using the one or more APIs.
However, Zuerner teaches:
	wherein the request/response messages are exchanged using the one or more APIs – in paragraph [0047] (API controller 340 may respond to the request to modify network services.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi and Samdanis with Zuerner to include wherein the request/response messages are exchanged using the one or more APIs, as taught by Zuerner, in paragraph [0021], to provide an interface for accessing features and enabling otherwise incompatible systems to communicate with one another.

	Combination of El Hattachi, Samdanis, and Zuerner does not explicitly teach:
wherein the client is configured to provide a mirror of an offer for selection thereof or to ignore the offer.
However, Gandhewar teaches:
wherein the client is configured to provide a mirror of an offer for selection thereof or to ignore the offer, – in paragraph [0046] (DHCP client device 20A may then issue a DHCP request message 32A to the one of DHCP servers that presented the selected offer requesting the offered lease, which in this instance is assumed to be DHCP server 16 for ease of illustration.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, and Tofighbakhsh with Gandhewar to include wherein the client is configured to provide a mirror of an offer for selection thereof or to ignore the offer, as taught by El Hattachi, on page 12, to enable the development of a highly flexible infrastructure that allows cost-efficient development of networks and associated services as well as increased pace of innovation.

Claims 2, 10. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the plurality of networks and the master. – in paragraph [0092] (FIG. 7 is a timing diagram illustrating a call flow for setting up a (service-oriented) network slice for service provision in the telecommunications network 1 of FIG. 1 (with multi-tenant support). It will be appreciated that this method is applicable to both exemplary scenarios illustrated in FIGS. 6a and 6b.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Zuerner, and Gandhewar with Samdanis to include [wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the plurality of networks and the master, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 3, 11. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration is any of on-demand and scheduled for a future time. – in paragraphs [0096]-[0098] (In step S707, the network management system analyses the desired SLA (e.g. using the traffic prediction module 86 and/or the RAN information database 88) and performs admission control before allocating network slice resources to accommodate the request. The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration. As generally shown in step S710, the RAN and core network nodes perform an appropriate allocation of resources in accordance with the received network slice configuration and assuring isolation between different network slices.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Zuerner, and Gandhewar with Samdanis to include wherein the slice registration is any of on-demand and scheduled for a future time, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 4, 12. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the clients include any of user devices, network operators, Internet of Things (IoT) devices, and groups of devices. – in paragraph [0131] (Other communications nodes or devices may include access points and user devices such as, for example, personal digital assistants, laptop computers, web browsers, and the like.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Zuerner, and Gandhewar with Samdanis to include wherein the clients include any of user devices, network operators, Internet of Things (IoT) devices, and groups of devices, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 5, 13. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks. – in paragraph [0128] (In the procedure described above with reference to FIG. 7, a network slice request is sent (in step S701) towards an appropriate 3GPP network node (e.g. service function or SCEF).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Zuerner, and Gandhewar with Samdanis to include wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claim(s) 6-8, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Hattachi et al. (5G White Paper, 17 February of 2015, Next Generation Mobile Networks Ltd, pages 1-125, hereinafter, “El Hattachi”) in view of Samdanis et al. (Pub. No.: US 2019/0174498, hereinafter, “Samdanis”), and further in view of Zuerner, Helmut (Pub No.: US 2018/0139109, hereinafter, “Zuerner”), Gandhewar et al. (Pub. No.: , US 2010/0191813 hereinafter, “Gandhewar”), and Christopher et al. (Pub. No.: US 2014/0040440, hereinafter, “Christopher”).
Claims 6, 14, 18. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar does not explicitly teach:
wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol.
However, Christopher teaches:
wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol. – in paragraph [0038] (The hypervisor can request an IP address, for example from a DHCP in the network, for the network interface 242 in the privileged domain.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, Zuerner, and Gandhewar with Christopher to include wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Claims 7, 15, 19. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar does not explicitly teach:
wherein the request/response messages further provide Internet Protocol (IP) addressing.
However, Christopher teaches:
wherein the request/response messages further provide Internet Protocol (IP) addressing. – in paragraph [0044] (The DMAP client 218 requests a dynamic MAC address for a virtual network interface controller 252 of the hypervisor 210 by broadcasting a discover message 322 in the local network 310. After sending the discover broadcast, the DMAP client 218 waits a predetermined period of time for a DMAP server 352 to respond with an offer message 324. In certain embodiments, the discover message 322 can be encapsulated in a UDP/IP packet. The DMAP can designate a destination UDP port number, for example 9999, for use by the DMAP server 352. A local IP broadcast address of 255.55.255.55 and the designated UDP port number can be used in the discover packet 322. If the DMAP server 352 is not on the local network, and IP router can use a DMAP-relay agent to forward the discover packets 322 to other subnetworks.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, Zuerner, and Gandhewar with Christopher to include wherein the request/response messages further provide Internet Protocol (IP) addressing, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Claims 8, 16, 20. Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi, Samdanis, Zuerner, and Gandhewar does not explicitly teach:
wherein the request/response messages include a mirror message to select an offer.
However, Christopher teaches:
wherein the request/response messages include a mirror message to select an offer. – in paragraph [0044] (The DMAP client 218 requests a dynamic MAC address for a virtual network interface controller 252 of the hypervisor 210 by broadcasting a discover message 322 in the local network 310. After sending the discover broadcast, the DMAP client 218 waits a predetermined period of time for a DMAP server 352 to respond with an offer message 324. In certain embodiments, the discover message 322 can be encapsulated in a UDP/IP packet. The DMAP can designate a destination UDP port number, for example 9999, for use by the DMAP server 352. A local IP broadcast address of 255.55.255.55 and the designated UDP port number can be used in the discover packet 322. If the DMAP server 352 is not on the local network, and IP router can use a DMAP-relay agent to forward the discover packets 322 to other subnetworks.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi, Samdanis, Zuerner, and Gandhewar with Christopher to include wherein the request/response messages include a mirror message to select an offer, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449